Los hechos están- expresados en la opinión.
El registrador recurrido, Sr. Baúl Benedicto, no compa-reció.
El Juez Asociado Su. Aldbey,
emitió la opinión del tribunal.
Pedro M. Bivera Pagán obtuvo de la Corte Municipal de Ciales que de acuerdo con el artículo 393 de la Ley Hipoteca-ria y la Orden General de 4 de abril de 1899 decretase a prin-cipios de este año 1917 la conversión en inscripción de do-minio de la inscripción de posesión que á su nombre existía desde el año 1908 en el registro de la propiedad de cierta finca, y habiéndose negado el registrador a hacer constar en sus libros dicha conversión fundándose en no haber transcurrido' a contar desde el 23 de julio de 1908, fecha de la inscripción de posesión, el término de veinte años entre ausentes pres-crito en el artículo 1858 del Código Civil Bevisado, interpuso el perjudicado el presente recurso’ gubernativo con el fin de que ordenemos al registrador que haga la conversión decre-tada por la corte municipal.
• Al resolver este tribunal varios recursos gubernativos contra registradores de la propiedad por negarse a hacer en sus libros la conversión que se había decretado de la inscripción de posesión en inscripción de dominio ha declarado que el artículo 1858 del Código Civil Bevisado derogó la Orden General de 4 de abril de 1899 que había rebajado a seis años e'1 término de veinte que tenía fijado la Ley. Hipotecaria para poder convertir la posesión inscrita en inscripción de dominio. Antuñano v. El Registrador, 3 D. P. R. 66; Vilá v. El Registrador, 3 D. P. R. 83, y Cobián v. El Registrador, 11 D. P. R. 91.
De acuerdo con esas resoluciones debe sostenerse la ne-gativa del registrador toda vez que el recurrente sólo tiene ocho años de posesión inscrita y porque habiendo sido inscrita la posesión después de estar en vigor el Código Civil Bevi-sado no puede tener aplicación el artículo 1840 del mismo, *493preceptivo de que la prescripción comenzada antes de su pu-blicación se regirá por-la legislación anterior.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison. '